Woodward, J.:
It hardly seems necessary to discuss this case. Appellant’s counsel, if he has any confidence in the appeal, does not suggest any very tangible grounds for interference. His brief consists of the single sentence: “The judgment is against the weight of evidence and should, therefore, be reversed.” It is not against the weight of evidence; the plaintiff has established his cause of action, and the most that can be said is that there is a conflict of evidence, which the trial court has resolved in favor of the plaintiff, and, as I think, correctly. There should be an affirmance of the judgment. All concurred.